IN THE SUPREME COURT OF THE STATE OF DELAWARE

SHAMAR STANFORD,                      §
                                      §   No. 143, 2019
       Defendant Below,               §
       Appellant,                     §
                                      §   Court Below—Superior Court
       v.                             §   of the State of Delaware
                                      §
STATE OF DELAWARE,                    §   Cr. ID No. 1511011810 (N)
                                      §
       Plaintiff Below,               §
       Appellee.                      §

                             Submitted: April 10, 2019
                             Decided:   April 18, 2019

Before STRINE, Chief Justice; SEITZ and TRAYNOR, Justices.

                                    ORDER

      After consideration of the notice to show cause and the response, it

appears to the Court that:

      (1)    On April 1, 2019, the appellant filed a notice of appeal from a

Superior Court Commissioner’s report, dated March 8, 2019, that

recommended summary dismissal of his second motion for postconviction

relief and denial of his motion for appointment of counsel, motion for

transcripts, and motion to compel. The Senior Court Clerk issued a notice

directing the appellant to show cause why this appeal should not be dismissed
for this Court’s lack of jurisdiction to consider an appeal directly from a

Superior Court Commissioner’s order.

          (2)    In his response to the notice to show cause, the appellant requests

a remand of this matter so he does not waive his right to appeal. The right of

review of a Commissioner’s order is to a judge of the Superior Court.1 In the

absence of intermediate review by a Superior Court judge, this Court has no

jurisdiction to hear an appeal directly from a Superior Court Commissioner’s

order.2 This appeal is therefore dismissed. The appellant may file a notice of

appeal once the Superior Court enters a final order on his motion for

postconviction relief.

          NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule

29(b), that this appeal is DISMISSED.

                                              BY THE COURT:

                                              /s/Gary F. Traynor
                                                    Justice




1
    Super. Ct. Crim. R. 62.
2
    See Johnson v. State, 884 A.2d 475, 479 (Del. 2005).


                                             2
3